Bullard, J.
The syndic is appellant from a judgment sustaining his own exception to the opposition of the wife of the in* solvent, but at the same time reiterating an order previously given, that he, the syndic, should produce his bank book.
This can be regarded as nothing more than an appeal from the order of the Judge to produce the bank book. Of this the syndic complains with a bad grace, and the judgment is not such an one as can be appealed from, under ordinary circumstances. Bargebur et al. v. Their Creditors, 2 Mart. N. S. 496, 521. Prieur &c. v. Their Creditors, 2 Robinson, 541.

Appeal dismissed.